—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied
*900defendants’ motion for summary judgment dismissing the complaint. Plaintiff commenced this action to recover damages for injuries she sustained when the bedliner of a parked pickup truck blew off and struck her. Defendants attributed the accident to an act of God. They failed, however, to produce any evidence concerning the strength of the winds. “The proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact from the case [citations omitted]. Failure to make such showing requires denial of the motion, regardless of the sufficiency of the opposing papers” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). In any event, plaintiff established in opposition to the motion that defendants sold the truck before she had an opportunity to examine it, and the court properly gave plaintiff an opportunity to identify the truck’s present owner (see, CPLR 3212 [f]). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Green, J. P., Pine, Wisner, Callahan and Balio, JJ.